Citation Nr: 1748523	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-35 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a reappraisal of home value in excess of $188,000.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from February 1946 to November 1952.

The Veteran has appealed a decision of the VA Regional Office (RO) Home Loan Eligibility Center in Winston-Salem, North Carolina. The appeal was later processed through the St. Paul, Minnesota, RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Apparently, the benefit sought by the Veteran in this matter is consideration of an additional appraisal of the reasonable value of his property under 38 U.S.C.A. § 3731(e)(2). The provision mandates that if a veteran, within a reasonable period prescribed by VA, has furnished to VA an additional appraisal of the reasonable value of proper, VA must consider the appraisal and if appropriate issue a revised certificate of reasonable value of the property. 

Apart from the additional reappraisal as a matter of a procedural right, the Board has been unable to glean any other "benefit" on the current record which may be the subject of a Board decision. 

An undated letter sent to the Veteran indicates that a reconsideration of value (ROV) was completed on March 28, 2017. However the ROV is not in the record and it is unclear whether the procedures as mandated by 38 U.S.C.A. § 3731(a)(1); (c); and (e)(2) have been followed. Remand is necessary to associate these documents with the Veteran's file and ensure that the Veteran's due process under 38 U.S.C.A. § 3731(e)(2) are satisfied. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Associate with the Veteran's file the March 28, 2017, ROV and any supporting or associated documentation.

2.  Readjudicate the issue on appeal, including the question of whether the Veteran's right to submit and have considered an ROV. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


